Exhibit 10.1

    


December 20, 2013


Michael R. Splinter
3225 Oakmead Village Drive, M/S 1223    
P.O. Box 58039
Santa Clara, CA 95052-8039
Re:    Retention Arrangement: Equity Award Amendments
Dear Mike:
As you know, on September 24, 2013, Applied Materials, Inc. (“Applied” or the
“Company”) announced a strategic combination with Tokyo Electron Limited (the
“Transaction”). This Transaction is a large and highly complex undertaking that
may take a lengthy period of time to complete. Your continued contributions as a
part of Applied’s deep and talented leadership team are critical to the Company
in order to help achieve the successful closing of the Transaction and
post-closing planning and integration, while simultaneously leading the
continued effective operations of Applied’s business. Applied desires to
recognize your continuing dedication to Applied and to provide further incentive
for you to remain with Applied through and beyond the Transaction by providing
you with this agreement (the “Agreement”). We are pleased to offer to you the
changes to your equity awards that are described below. In order to accept these
changes to your equity awards, please sign and return this Agreement by the
deadline indicated below.
Please note that certain capitalized terms that are used in this Agreement are
defined in the attached Appendix A, which is considered a part of this
Agreement.
1.PRSUs Retirement Amendment. Previously, you and Applied entered into an Offer
Letter which generally provides in relevant part that upon your Retirement,1 all
of your Performance Shares that are unvested and outstanding when you retire,
will remain outstanding and eligible to become earned and vested based on actual
performance, and any continued Employment requirements under those Performance
Shares will be considered fully satisfied. By signing this Agreement, you agree
that as of the date of this Agreement and regardless of any contrary provisions
in your Offer Letter, Section III.B. of your Offer Letter no longer applies to
any of your Performance Shares (although your Offer Letter still shall govern
your Time-based Shares, except as expressly modified in Section 3, Section 5 and
Section 6(b) herein). This change is referred to as the “Offer Letter
Amendment.” For purposes of this Agreement, this Offer Letter Amendment will
occur before the application of any other amendments to your Performance Shares
that are described below.
_________________________________________ 
1 The provisions relating to your Retirement are described in Section III.B. of
your Offer Letter.



--------------------------------------------------------------------------------

Michael R. Splinter
December 20, 2013
Page 2



2.Performance Shares. Your Performance Shares are amended so that, subject to
the terms and conditions of this Agreement, the following terms apply to them.
(a)Transaction. Subject to Section 4 with respect to TSR Shares, if you remain
an Employee through either the Pre‑closing Date or Transaction Termination Date
(whichever date that actually occurs is referred to as the “Achievement Date”),
then as of the Achievement Date, your then‑outstanding and unvested Performance
Shares will Target Accelerate. In addition, provided that the Transaction closes
and you remain an Employee through the Pre‑closing Date, then as of the
Pre-closing Date, your then‑outstanding and unvested Performance Shares will
Time Accelerate.
(b)Term End Date. If you remain Employed through March 31, 2015 (the “Term End
Date”), then as of the Term End Date, your then‑outstanding and unvested
Performance Shares will both Target Accelerate and Time Accelerate.
(c)Involuntary Termination. If your Employment is terminated by the Company
without “Cause,” as determined by Applied’s Board of Directors, in its sole
discretion, or you resign your Employment for “Good Reason” (as these terms are
defined in your Offer Letter) (referred to as an “Involuntary Termination”),
then as of the Termination Date, your then‑outstanding and unvested Performance
Shares will both Target Accelerate and Time Accelerate.
3.Time-based Shares. Your Time-based Shares are amended to provide that, subject
to the terms and conditions of this Agreement and provided that the Transaction
is completed and you remain an Employee through the Pre‑closing Date, then as of
the Pre‑closing Date, your then‑outstanding and unvested Time‑based Shares that
are scheduled to vest during calendar year 2014 will accelerate vesting in full.
We refer to this vesting acceleration of your Time-based Shares as the “2014
Acceleration.” Please note that any Retirement-related acceleration provisions
in your Offer Letter applicable to your Time-based Shares remain in effect in
accordance with their terms, as modified by Section 5, Section 6 and Section 7
below.
4.TSR. With respect to any of your TSR Shares, if the applicable TSR Date
occurs:
(a)    On or before the date on which the TSR Share otherwise would Target
Accelerate, then provided the TSR was achieved so that the TSR Share is not
forfeited and remains eligible to be earned (upon achievement of other
performance goals and/or continued Employment requirements), the TSR Share will
remain eligible to Target Accelerate; or
(b)    After the date on which the TSR Share otherwise would Target Accelerate,
then the TSR Share automatically will be forfeited as of the Target Acceleration
date (i.e., no Target Acceleration or Time Acceleration will apply to the TSR
Share).



--------------------------------------------------------------------------------

Michael R. Splinter
December 20, 2013
Page 3



5.Share Issuance. Any Shares that vest and become issuable under this Agreement,
and any Time-based Shares under your restricted stock awards that vest under
your Offer Letter due to your Retirement (and, but for the Offer Letter release
agreement requirements, become issuable), will be issued or released, as
applicable, to you notwithstanding anything in the Offer Letter to the contrary,
(a) as soon as practicable, but (b) in no event later than 60 days following the
date on which the Shares vested, and (c) in no event later than immediately
prior to the closing of the Transaction, subject to the provisions of Section 7
below. However, any Time‑based Shares, other than Shares of your restricted
stock, that vest and become issuable as a result of the 2014 Acceleration will
be issued to you on the date(s) that those Time‑based Shares otherwise are
scheduled to vest under the original time‑based vesting schedule described in
the applicable award agreement, as modified by the Offer Letter.2, 3 In all
cases, the issuance of any Shares to you is subject to any additional delay
required under the Section 409A provisions described in Section 10 below.
6.Release Agreement.
(a)    Equity Release Requirements. You must sign an Equity Release Agreement in
order for you to be entitled to the 2014 Acceleration on the Pre-Closing Date
and the Target Acceleration and Time Acceleration of your Performance Shares on
the Pre-Closing Date, upon your Involuntary Termination as described in Section
2(c) above or on the Term End Date as described in Section 2(b) above, as
applicable (whichever event applies is referred to as the “Release Event” and
the date on which the applicable Release Event occurs is referred to as the
“Release Event Date”). If the Release Event occurs, the Equity Release Agreement
must become effective and irrevocable within 2 days after the Release Event Date
(the applicable deadline date is referred to as the “Release Deadline Date”).
For the avoidance of doubt, if you execute the Equity Release Agreement in
connection with a Release Event that occurs while you are an Employee, no
provision of the Equity Release Agreement will be deemed to waive any
then-existing rights or grounds you may have to resign for Good Reason under
this Agreement or your Offer Letter, and the Equity Release Agreement will
explicitly provide that such rights are preserved and not waived.


_________________________________________ 
2 Generally, Section III.B.(e) of your Offer Letter states that if you retire,
the Shares that vest and become issuable in connection with your Retirement will
be issued to you on the 61st day after your Retirement date.
3 For example, assume that the Transaction closes on August 1, 2014, and you
remain an employee through December 19, 2014. Any Time‑based Shares otherwise
scheduled to vest on December 19, 2014, will vest on the Pre‑closing Date but
the Time-based Shares (other than Shares of restricted stock) will be issued to
you on December 19, 2014. As another example, assume that the Transaction closes
on August 1, 2014, and you terminate your Employment due to your Retirement on
November 15, 2014. Any Time‑based Shares otherwise scheduled to vest on December
19, 2014, will vest on the Pre‑closing Date but the Time-based Shares (other
than Shares of restricted stock) will not be issued to you until May 16, 2015
(which is 6 months and 1 day after your Retirement date), assuming the 6‑month
and 1‑day delay requirement described in Section 10 of this Agreement applies.



--------------------------------------------------------------------------------

Michael R. Splinter
December 20, 2013
Page 4



(b)    Modification to Offer Letter Release Requirements. Please note that under
your Offer Letter, your equity benefits related to your Retirement also are
subject to your signing and not revoking a Release Agreement (as defined in your
Offer Letter). This Agreement amends your Offer Letter so that the Release
Deadline Date with respect to equity benefits under Section III.B. of your Offer
Letter (as modified by this Agreement) is reduced from 60 days to 2 days after
your employment termination date. In addition, in order to receive your Cash
Severance under Section III.A. of your Offer Letter, you must sign and not
revoke a Cash Severance Release Agreement and the Cash Severance Release
Agreement must become effective within 29 days after your employment termination
date. You will not receive any of the Cash Severance if the Cash Severance
Release Agreement does not become effective by this deadline.
7.    Claw Back. If you have received 2014 Acceleration, Target Acceleration
and/or Time Acceleration under this Agreement or received acceleration of
vesting the Offer Letter, and in either case you have not signed the Equity
Release Agreement by the Release Deadline Date, then within 10 days after the
applicable Release Deadline Date, (i) you must return to Applied any Shares
issued or released to you in connection with such acceleration that you hold, as
well as an amount equal to the value of any tax payments related to the Shares
made on your behalf; (ii) you must pay to Applied the full amount of any
proceeds derived from the Shares issued to you in connection with such
acceleration that exceeds the Fair Market Value of the Shares as of the date
that the Shares were issued or released to you; and (iii) you automatically will
forfeit any Shares that otherwise were issuable or releasable but had not yet
been issued or released to you in connection with such acceleration.
8.    Expected Disqualified Individual Status under Section 4985. In order for
the Time Acceleration under Section 2(a) and/or the 2014 Acceleration under
Section 3 above to apply, you must be expected to be a “disqualified individual”
4 under Code Section 4985 so that some or all of your Performance Shares and/or
Time-based Shares, as applicable, are expected to be taxed by Code Section 4985.
We have made a determination that you are expected to be a “disqualified
individual” 4 of Applied when the Transaction closes and therefore some or all
of your Performance Shares and/or Time-based Shares are expected to be taxed by
Code Section 4985.
9.Assignment. Applied may assign this Agreement and its rights and obligations
to Applied’s parent entity or any other entity within the controlled group that
includes Applied and its parent.
_________________________________________ 
4 A “disqualified individual” generally includes all individuals of an
expatriated corporation (e.g., a corporation that moves its domicile outside of
the U.S.) who were Section 16 officers within the six months prior to or six
months following the date of expatriation.





--------------------------------------------------------------------------------

Michael R. Splinter
December 20, 2013
Page 5



10.Section 409A.
(a)General. The payments and benefits under this Agreement are intended to be
exempt from or otherwise comply with the requirements of Section 409A (as
defined below) so that none of the payments or benefits to be provided under
this Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms in this Agreement will be interpreted to
be so exempt or otherwise comply with Section 409A. Each payment and benefit
under this Agreement is deemed to be a separate payment for Section 409A
purposes. You and Applied agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions that are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to you under Section 409A. For
purposes of this Agreement, “Section 409A” means Section 409A of the Code, any
final regulations and guidance under that statute, and any applicable state law
equivalent, as each may be amended or promulgated from time to time.
(b)Required Delay. If and only to the extent it is necessary to avoid subjecting
you to an additional tax under Section 409A, payment of all or a portion of the
termination-related payments or benefits described in this Agreement or
otherwise will be delayed until the date that is six months and one day after
your Termination Date. However, in the event that your death occurs after your
Termination Date but prior to the six month anniversary of your Termination
Date, any payments and/or benefits due to you but delayed under the prior
sentence will be payable to you in a lump sum as soon as administratively
practicable after the date of your death and any other separation pay and/or
benefits will be payable according to the payment schedule applicable to each
payment.
11.Tax Consequences. Applied makes no representations or warranties with respect
to the tax consequences of any payments or benefits provided under this
Agreement. You agree and understand that you are responsible for payment, if
any, of local, state, and/or federal taxes on the payments and benefits provided
under this Agreement or otherwise and any penalties or assessments related to
such taxes (including but not limited to under Section 409A, Code Section 4985,
and Code Section 457A).
12.Severability. If any provision of this Agreement is held to be void,
voidable, unlawful or unenforceable, the remaining portions of this Agreement
will remain in full force and effect.
13.Arbitration of Disputes Relating to Agreement. Any dispute, controversy or
claim arising under or in connection with this Agreement, or the breach of this
Agreement, will be settled exclusively by arbitration in accordance with the
Employment Arbitration Rules of the American Arbitration Association (“AAA”) now
in effect, which are available online at http://www.adr.org/employment. Judgment
upon the award rendered by the Arbitrator(s) may be entered in any court having
jurisdiction of the matter. The arbitration



--------------------------------------------------------------------------------

Michael R. Splinter
December 20, 2013
Page 6



will take place in Santa Clara County, California, unless otherwise required by
law or ordered by the AAA. The Arbitrator will have full authority to award
interim injunctive relief in addition to any and all other appropriate remedies
otherwise available to the Arbitrator.
14.Governing Law. Unless otherwise governed by federal law, this Agreement will
be governed by and construed in accordance with the laws of the State of
California (except for its conflict of laws provisions).
15.Complete Agreement; Modifications. This Agreement contains the entire
agreement of the parties with respect to this subject matter, and supersedes all
prior and contemporaneous written and oral agreements, discussions,
negotiations, understandings or courses of conduct with respect to this subject
matter; provided, however, that except as expressly modified herein, your Offer
Letter shall remain in full force and effect. Each of your Performance Shares
and Time‑based Shares remain subject to the terms and conditions of the
applicable award agreement and the Applied equity plan under which it was
granted, as modified by your Offer Letter, to the extent those terms have not
been modified by this Agreement. This Agreement may not be modified or changed
in any manner except by a writing executed by you and a duly authorized
executive officer of Applied or by the HRCC Chair. No party is relying upon any
other agreement, representation, statement, omission, understanding or course of
conduct which is not expressly set forth in this Agreement. Headings used in
this Agreement are for convenience only and will not be used to interpret its
substantive terms.
To accept this Agreement, please date and sign this letter below where indicated
and return it to Greg Lawler. If you do not accept this Agreement by Monday,
December 23, 2013, this Agreement will not become effective and the changes to
your equity awards under this Agreement will not become effective.
We greatly appreciate your many contributions to Applied and look forward to
your continued efforts towards the effective operations of Applied’s business,
successful closing of the Transaction and post-closing planning and integration.
Sincerely,
/s/ Willem P. Roelandts
 
Willem P. Roelandts
Chair of the Human Resources and
Compensation Committee of the
Board of Directors
Applied Materials, Inc.





--------------------------------------------------------------------------------

Michael R. Splinter
December 20, 2013
Page 7



By signing this letter, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice; that I have read this
Agreement and understand its terms; that I enter into this Agreement knowingly
and voluntarily; and that I agree to and accept all of the terms set forth in
this Agreement.
Agreed and Accepted:
Dated: December 20, 2013
 
Michael R. Splinter
 
 
 
 
 
/s/ Michael R. Splinter






--------------------------------------------------------------------------------



APPENDIX A
Certain Definitions
Each of the defined terms below will have the following meaning for purposes of
this Agreement.
(A)Cash Severance. “Cash Severance” has the meaning assigned to it in your Offer
Letter.
(B)Cash Severance Release Agreement. “Cash Severance Release Agreement” means a
release of claims related to age discrimination and older worker benefit
protections.
(C)Code. “Code” means the Internal Revenue Code of 1986, as amended.
(D)Employee; Employed; Employment. “Employee,” “Employed” and “Employment” each
means your employment with Applied, any parent entity of Applied, or any direct
or indirect subsidiary of Applied or its parent entity.
(E)ESIP. “ESIP” means Applied’s Employee Stock Incentive Plan.
(F)Equity Release Agreement. “Equity Release Agreement” means a release of
claims, non‑solicitation of employees and non‑disparagement agreement in a form
supplied by Applied; the Equity Release Agreement shall not include a release of
claims related to age discrimination and older worker benefit protections.
(G)Fair Market Value. “Fair Market Value” means, with respect to a Share, the
closing per share selling price of a Share on the relevant date, or if there
were no sales on such date, the average of the closing sale prices on the
immediately following and preceding Trading Dates, in either case as reported by
the NASDAQ Global Select Market/National Market or such other source selected in
the discretion of the Committee (as defined in the ESIP) administering the ESIP.
(H)HRCC Chair. “HRCC Chair” means the Chair of the Human Resources and
Compensation Committee of Applied’s Board of Directors.
(I)Offer Letter. “Offer Letter” means the Offer Letter dated August 14, 2013,
entered into between you and Applied.
(J)Performance Shares. “Performance Shares” means Shares under your equity
awards (including performance restricted stock awards, performance-based
performance shares, performance-based performance units and performance
restricted stock unit awards)




--------------------------------------------------------------------------------




granted before September 24, 2013, that as of the date of this Agreement, are
outstanding and may become eligible to vest subject to the future achievement of
performance goal(s).
(K)Pre-closing Date. “Pre-closing Date” means the date that is three Trading
Days before the Transaction is expected to close. The Pre‑closing Date as well
as the date on which the Transaction is expected to close will be determined
solely in the discretion of the HRCC Chair.
(L)Retirement. “Retirement” is as defined in the ESIP, as amended and restated
on March 6, 2012.
(M)Share. “Share” means a share of Applied’s common stock.
(N)Target Accelerate; Target Acceleration. “Target Accelerate” and “Target
Acceleration” each means that all applicable performance goals automatically
will be considered achieved at 100% of target levels so that the target number
of Shares under your equity award will become eligible to vest. The Target
Acceleration applies to a Performance Share only to the extent that the
Performance Share still is subject to any performance goals. As a result, the
Target Acceleration, if any, will apply only once to any Performance Share upon
the earliest event to occur that triggers the Target Acceleration. Once an event
occurs that Target Accelerates a Performance Share, the occurrence of any
subsequent event that otherwise also would Target Accelerate the same Share will
not result in Target Accelerating that Share. Target Acceleration does not
affect any requirements under your Performance Shares that relate to your
continued Employment. For a discussion of the TSR goal, please see Section 4 of
this Agreement.
(O)Termination Date. “Termination Date” means the date of termination of your
Employment.
(P)Time Accelerate; Time Acceleration. “Time Accelerate” and “Time Acceleration”
each means full accelerated vesting by considering any vesting requirements that
are based on further continued Employment to be fully satisfied. Time
Acceleration applies only to the extent that the vesting of the Performance
Share or Time‑based Share, as applicable, still is subject to your continued
Employment. As a result, the Time Acceleration will apply only once to any Share
subject to an equity award that you hold upon the earliest event to occur that
triggers the Time Acceleration. Once an event occurs that Time Accelerates a
Share, the occurrence of any subsequent event that otherwise also would Time
Accelerate the same Share will not result in Time Accelerating that Share. Time
Acceleration does not affect any requirements under your Performance Shares
relating to any performance goals. In the event that the Target Acceleration
occurs on the same day as the Time Acceleration with respect to any of your
Performance Shares, the Target Acceleration will be




--------------------------------------------------------------------------------




considered to have applied to those Performance Shares before the Time
Acceleration is applied.
(Q)Time-based Shares. “Time‑based Shares” means Shares under your equity awards
(including restricted stock awards and performance shares) granted before
September 24, 2013, that as of the date of this Agreement, are outstanding and
eligible to vest solely based on your continued Employment (or any applicable
qualifying termination of employment).
(R)Trading Day. “Trading Day” means any day on which Applied’s common stock is
traded on the NASDAQ Global Select Market.
(S)Transaction Termination Date. “Transaction Termination Date” means the date
on which the Transaction is terminated without having been completed.
(T)TSR. “TSR” means total shareholder return.
(U)TSR Date. “TSR Date” means the date that the TSR goal applicable to a TSR
Share is scheduled to be measured, in accordance with the terms of the
applicable equity award agreement and the ESIP.
(V)TSR Shares. “TSR Shares” means only that portion of the maximum number of
Performance Shares under each Performance Share award that as of the date of
this Agreement, are subject in relevant part to the achievement of a TSR goal.
 


